 

Exhibit 10.12

 

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salaries

 

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation's (the "Company") Chief Executive Officer, the Chief Financial
Officer and the other three highest compensated Executive Officers, as defined
in the Company's Proxy Statement for the 2014 Annual Meeting of Shareholders
(collectively the "Named Executive Officers"), excluding individuals who have
subsequently retired from the Company. These salaries may be changed at any time
at the discretion of the Compensation Committee and/or Board of Directors of the
Company. These salaries do not include short-term and long-term incentive
compensation amounts, the Company's contributions to defined contribution plans
and the Company's contributions to other employee benefit programs on behalf of
these individuals.

 

Named Executive Officer  Annualized Salary  Marita Zuraitis
President and Chief Executive Officer  $704,000.00  Dwayne D. Hallman
Executive Vice President and Chief Financial Officer  $444,000.00  Stephen P.
Cardinal
Executive Vice President, Property and Casualty  $429,000.00  Matthew P. Sharpe
Executive Vice President, Annuity & Life  $364,000.00 

 

Last revision date: April 1, 2014

 

 

 

